Case 8:21-cv-00194-KKM-SPF Document 23 Filed 04/09/21 Page 1 of 3 PageID 279




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

SIG SAUER, INC.,
a foreign corporation,

      Plaintiff
                                              Case No.: 8:21-cv-00194-KKM-SPF
v.

D & M HOLDING COMPANY, LLC, a
Florida limited liability company, DESIGN
& MANUFACTURING HOLDING COMPANY,
INC., a Florida corporation, and
DANIEL L. POWERS, JR., an individual,

     Defendants.
________________________________________/

           PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE

      Plaintiff SIG Sauer, Inc. (“SIG Sauer”) responds to the Court’s Order to Show

Cause (Doc. 21) and states as follows:

                                I.       Background

      1.     SIG Sauer brought a complaint against Defendants D & M Holding

Company, LLC (D&M LLC), Design & Manufacturing Holding Company, Inc.

(D&M Inc.) and Daniel L. Powers, Jr.

      2.     Defendants first appeared in this action on February 25, 2021 when they

filed a motion to dismiss (Doc. 12).

      3.     Plaintiff filed an Amended Complaint on April 1, 2021 (Doc. 18).
Case 8:21-cv-00194-KKM-SPF Document 23 Filed 04/09/21 Page 2 of 3 PageID 280




       4.      Undersigned counsel and counsel for defendants are scheduled to

conduct the initial case management conference on April 12, 2021.

                             II.     MEMORANDUM OF LAW

    Pursuant to Federal Rules of Civil Procedure, 6(b)(1)(B), “[w]hen an act may or

must be done within a specified time, the court may, for good cause, extend the time:

(B) on motion1 made after the time has expired if the party failed to act because of

excusable neglect. The parties were required to meet and file a Case Management

Report within forty (40) days after any defendant appeared in the action. Defendants

appeared in the action on February 25, 2021. Forty days from the first appearance

was April 6, 2021.        Due to a clerical error, the deadline for attending the case

management conference was not calendared. Counsel have scheduled the case

management conference for April 12, 2021. A case management report will be filed

following the conference no later than April 15, 2021.

    Accordingly, Plaintiff requests this Court find reasonable cause has been shown

and allow this short extension of the time for conducting the case management

conference and filing the Case Management Report.




1
 Plaintiff requests this response be treated as a motion for extension of time to conduct the case
management conference and file the case management report through April 15, 2021.


                                                 2
Case 8:21-cv-00194-KKM-SPF Document 23 Filed 04/09/21 Page 3 of 3 PageID 281




Dated this 9th day of April, 2021.
                                            JACKSON LEWIS P.C.

                                            /s/ Laura E. Prather
                                            LAURA E. PRATHER, B.C.S.
                                            Florida Bar No.: 870854
                                            laura.prather@jacksonlewis.com
                                            Wells Fargo Center
                                            100 South Ashley Drive, Suite 2200
                                            Tampa, Florida 33602
                                            Telephone: (813) 512-3210
                                            Facsimile: (813) 512-3211

                                            and

                                            /s/ Kyle B. Russell
                                            Kyle B. Russell, Esq.
                                            Kansas Bar No.: 20457
                                            Kyle.Russell@jacksonlewis.com
                                            7101 College Blvd., Suite 1200
                                            Overland Park, KS 66210
                                            (913) 982-5755

                                            Attorneys for Sig Sauer, Inc.



                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 9th day of April, 2021, a true and correct

copy of the foregoing Response to Order to Show Cause was filed with the Clerk of

the Court via the CM/ECF which will automatically provide a copy to counsel of

record.

                                     /s/ Laura E. Prather
                                     Attorney



                                        3
